Citation Nr: 0104195	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for headaches.  

In March 1998, the Board remanded the claim for further 
development.  

This case is now ready for appellate review.  


FINDING OF FACT

The veteran does not have a disability of service origin 
manifested by headaches.  


CONCLUSION OF LAW

A disability manifested by headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran sustained a 1/4 
inch traumatic incision to the scalp when he stood up under a 
wheel and hit his head.  The incision was a bleeder that 
stopped when pressure was applied and suture was placed.  X-
ray examination of the skull showed no evidence of skull 
fracture.  The veteran was instructed to keep the incision 
dry and to return in four days to remove the suture.  

In May 1972, the veteran returned to the clinic to have the 
suture removed from his scalp.  No deformities were noted.  

In November 1973, the veteran was seen complaining of severe 
headaches, nasal congestion, chest congestion and general 
malaise.  He noted that he had cold chills during the night 
and slight nausea.  There was no diarrhea and his eyes felt 
stiff.  His heart and pharynx were slightly injected.  His 
chest was clear.  The impression was upper respiratory 
infection.  He was treated with Tylenol, fluids and Actifed.  

In April 1974, the veteran was seen with complaints of 
headache with relief with aspirin for a short time.  The 
examiner indicated that the veteran probably had tension 
headaches.  He was given Parafon Forte for tension and 
headaches and instructed to return in the morning if the pain 
resisted.  He was seen the next morning because of the 
continued headaches and prescribed Bellergal ST.  The 
examiner stated that a ruptured blood vessel needed to be 
ruled out.  He later saw the medical officer who indicated 
that another physician told the veteran he had "vascular 
type" headaches.  He was noted to be asymptomatic while on 
medication.  He was instructed to continue the medication for 
three days and engage in no physical fitness testing for 
three days.  

In May 1975, the veteran underwent a separation examination.  
His head, face, neck and scalp were clinically evaluated as 
normal.  There were no findings, treatment, or diagnoses 
related to a disability manifested by headaches.

After service, the veteran was seen in January 1976 at 
Malcolm Grow Medical Center at Andrews Air Force Base with 
headaches, cough, and dry throat for two days.  He also 
noticed a sore neck secondary to doing chin push-ups.  He had 
no upper respiratory infection symptoms.  Neurologically, it 
was noted that he had been knocked out for a few seconds 
several times while boxing.  The diagnosis was viral 
pharyngitis.  

The veteran testified before a hearing officer at the RO in 
July 1997.  The veteran testified that he hit his head under 
an aircraft in service and he received suture to the site.  
He indicated that he had a cranial x-ray and there was no 
damage to the bone.  Shortly thereafter, he stated he began 
to have headaches.  Prior to service, he stated that he did 
not have these type of headaches.  He related that he usually 
went one week without a headache; he had a sick feeling with 
the headache; and the headaches lasted two to three days.  
Also related to the headaches were visual disturbance, light 
became bothersome, he was unable to read and had problems 
keeping his eyes open.  He did not have blurred vision, but 
it hurt him to concentrate.  He also testified that the only 
time he went to the hospital or doctor after service was when 
he had other complications involved with the headaches such 
as influenza.  

In August 1997, the veteran underwent a VA fee basis 
neurology examination at White-Wilson Medical Center.  He 
dated his headaches to 1973 or 1974.  He came under an upwalk 
system on landing gear and split open the vertex of his head.  
Shortly thereafter, he began to have headaches.  These 
headaches were different from the usual headaches he had 
prior to that time, which were "normal headaches."  These 
headaches lasted four days, and he had been having these type 
headaches ever since that time.  He had been prescribed with 
Bellergal early on, but the medication made him feel "like a 
Zombie" and did not seem to help his headaches any better 
than aspirin.  His headaches tended to awaken him from sleep 
and they tended to feel "thumping."  There was not a lot of 
autonomic show at that time, such as fever, diaphoresis, or 
tachycardia.  He felt that it might be related to his neck, 
in as much as he moved his neck and head around in order to 
try to pop the neck to relieve the headache.  Even his teeth 
"hurt."  There was no warning.  The discomfort appeared to 
be deep in the head itself.  There was nausea, but not to the 
point of vomiting.  He found it difficult to concentrate, 
read, and watch television.  He laid down usually in a 
darkened room and took aspirin, and recent to the 
examination, Aleve.  He became immune to Tylenol.  There was 
a history of sleep apnea, which the examiner stated sometimes 
could bring on headaches, but he did not feel that was 
happening in the veteran.  There was no known history of 
malignancy or tumor.  There were no tics, paramyoclonus 
complex, or choreiform disorders.  

Pursuant to the Board's March 1998 remand, the veteran 
underwent a VA examination in August 2000.  The veteran 
related headaches for a 20 + year duration.  He gave the 
history of injury sustained to the head in service.  He noted 
that he was not knocked out.  There seemed to be no specific 
residuals other than recurrent headaches of this type on 
average one to two times per month.  The headaches were not 
brought on by anything, but they had a similar characteristic 
of a dull headache at the vertex or inside of the head.  He 
related that he had taken aspirin for which he had an alleged 
allergy, Tylenol, and most recently, Aleve, which seemed to 
knock out the headache completely and reproducibly.  The 
headaches were sometime brought on by strain such as lifting 
a five gallon bucket of paint.  However, the veteran did not 
have headaches associated with other exertion including 
intercourse, distance running, coughing, or sneezing.  He did 
have tendency toward headache when reading for extended 
periods of time.  He was seen in the mental health unit for a 
time.  Running seemed to help his headaches.  He had been 
diagnosed with a mild case of sleep apnea syndrome.  He 
related that the headaches did not have any particular 
warning.  There was no nausea or vomiting.  He stated that he 
may have some mild sensitivity to light.  He did not have any 
dizziness.  The headaches lasted for a relatively short 
period of time and occasionally he would lie down.  He 
related that these headaches interfered with his life and 
employment, not that he had to leave from work, but he was 
afraid that no one would hire him with this problem.  The 
headaches were not exertional.  There had been no history of 
subarachnoid hemorrhage in the family or seizure.  Physical 
examination showed no cephalic tenderness or cranial nerve 
asymmetry.  The fundus was flat.  Visual fields were intact 
to confrontation.  Oropharynx was clear.  Teeth were in good 
repair.  No TMJ signs were seen.  Tympanic membranes were 
clear.  Range of motion of the cervical spine was full.  
Motor, sensory, and cerebellar examinations were all 
unremarkable.  The diagnostic impression was that the veteran 
had headaches which seemed to be episodic muscle contraction 
or tension-type headaches.  The examiner indicated that they 
did not appear to be migraine.  They dated to a rather 
trivial injury with a small laceration to the scalp.  The 
examiner indicated that he could not see how the minor injury 
was related to chronic headaches.  His examination 
neurologically was normal.  The examiner also stated that he 
did not feel that the veteran needed to be placed on chronic 
medications, and that this would not have a significant 
impact on the veteran's daily activity and similar chores.  

Duty to Assist 

This claim arises from the veteran's application for service 
connection for headaches filed in January 1996.  There is no 
issue as to substantial completeness of the application.  

The Secretary is required to obtain service medical records 
and other relevant service records, VA treatment records, VA 
medical examinations and opinions and any other relevant 
records held by any Federal department or agency.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(c) and (d)).  In this regard, searches by 
NPRC for service medical records at Eglin Air Force Base and 
Andrews Air Force Base as a dependent were obtained and 
associated with the claims folder.  The RO has satisfied its 
duty to assist through obtaining available treatment records 
relating to the veteran's dependent use of the military 
medical units shortly after service.  

Finally, the veteran has been accorded appropriate VA 
examinations, most recently in August 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  




Disability manifested by headaches

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran asserts, that service connection is warranted for 
a disability manifested by headaches based on service 
incurrence.  It is his contention that a laceration sustained 
to the head in service was the onset of headaches from that 
time to the present.  

The veteran was seen for suturing of his head laceration in 
service and no skull fracture or residual attributed to that 
injury was noted at that time or at any other time in 
service.  Although the veteran was seen on at least two 
occasions for complaints of headaches, one occasion was 
diagnosed as an upper respiratory infection and the other as 
a tension headache.  At separation, there were no findings, 
or diagnoses attributable to a disability manifested by 
headaches.  Specifically, clinical evaluation of the head 
proved normal.  

Although the veteran indicates that he has headaches that are 
attributable to one injury sustained in service, there is no 
medical evidence to substantiate his claim. The only 
indication that the veteran has headaches attributable to his 
head laceration in service is the veteran's own statements of 
such.  These assertions are not supported by the medical 
evidence.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Moreover, during the veteran's most recent VA examination of 
August 2000, the examiner indicated that he did not see how 
the veteran's minor inservice injury was related to chronic 
headaches.  He felt there was no need for medication, and 
that the veteran's complaints would not have a significant 
effect on his daily activities or similar chores.  There has 
been no diagnosis of a disability in service or thereafter 
manifested by headaches.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection for a 
disability manifested by headaches is not warranted.  


ORDER

Entitlement to service connection for a disability manifested 
by headaches is denied.  




		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

